      Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 1 of 9 PageID: 1



                        IN THE UNITED STATES DISTRICTCOURT
                           FOR THE DISTRICT OF NEW JERSEY


JOSE ARIAS, on behalf of himself and all
others similarly situated,

        Plaintiff,
                                                              COLLECTIVE AND CLASS
                                                               ACTION COMPLAINT
vs.
                                                              Civil Case No.:
HIGH TECH LANDSCAPES, INC., and
PAUL CERNUTO, individually,
                                                                 Jury Trial Demanded

        Defendants.




         Named Plaintiff JOSE ARIAS (“Arias” or “Plaintiff”) on behalf of himself and all others

 similarly situated, by and through his attorneys, upon personal knowledge as to himself and upon

 information and belief as to other matters, brings this Collective and Class Action Complaint

 against Defendants HI TECH LANDSCAPES, INC. (“Defendant” or “High Tech”) and PAUL

 CERNUTO, individually (“Cernuto”) (collectively “Defendants”), and alleges as follows:

                                         INTRODUCTION

      1. Named Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

         violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29

         U.S.C. §201 et. seq., the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a et

         seq. (“NJWHL”).

      2. Named Plaintiff brings this lawsuit against Defendants as a collective action on behalf of

         himself and all other persons similarly situated –laborers who suffered damages as a result

         of Defendants’ violations of the FLSA pursuant to the collective action provisions of 29



                                                 1
Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 2 of 9 PageID: 2



   U.S.C. § 216(b), and as a class action pursuant to Rule 23.

3. Beginning in approximately 2018, and continuing through Plaintiff’s termination in or about

   May, 2020, Defendants engaged in a policy and practice of requiring Named Plaintiff

   and members of the putative collective to regularly work in excess of forty (40) hours per

   week, without providing overtime compensation as required by applicable federal and New

   Jersey state law.

4. The Named Plaintiff has initiated this action on behalf of himself and similarly situated

   employees to recover the overtime compensation that Plaintiff and similarly situated

   employees were deprived of, plus damages, attorneys’ fees, and costs.

                                 JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over Named Plaintiff’s FLSA claims pursuant

   to 28 U.S.C. § 1331 and by 29 U.S.C. § 216(b).

6. This Court has subject matter jurisdiction over Named Plaintiff’s NJWHL claims pursuant

   to 28 U.S.C. §§ 1332 and 1367.

7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events or omissions giving rise to the claims occurred in this

   district.

8. At all times material hereto, Named Plaintiff performed non-exempt landscaping and

   construction duties for the Defendants in New Jersey and based from Defendants’

   Middlesex County, New Jersey location. Defendants are therefore within the jurisdiction

   and venue of this Court.

9. At all times pertinent to this Complaint, the Defendant High Tech, is an enterprise

   engaged in interstate commerce or in the production of goods for interstate commerce as


                                             2
  Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 3 of 9 PageID: 3



       defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, Defendants own,

       operate, and/or manage a landscape and construction business, which services the tri state area

       (see Defendants’ website at http://www.hightechlandscapes.com/construction/). Alternatively,

       Plaintiff and those similarly situated employees worked in interstate commerce, i.e., servicing

       products for customers throughout the tri state area. Thus, Plaintiff and those similarly situated

       employees fall within the protections of the Act.

                                                 PARTIES

Plaintiff

   10. Named Plaintiff Arias is an adult individual who is a resident of Plainfield, Middlesex

       County, New Jersey.

   11. Named Plaintiff Arias was employed by Defendants full time as a landscaper and

       construction worker, performing duties in furtherance of Defendants’ business for over two

       (2) years, from in or about March, 2018, through in or about May 11, 2020.

Corporate Defendant

   12. High Tech is a New Jersey corporation, with its principal office located in Branchburg,

       Somerset County, NJ.

   13. Upon information and belief, at all t imes relevant to this Complaint, the Defendants employ

       individuals to perform labor services on behalf of the Defendants.


Individual Defendant

   14. Upon information and belief, Individual Defendant Cernuto is a New Jersey state resident.

   15. Upon information and belief, at all times relevant to this Complaint, individual Defendant

       Cernuto has been an owner, partner, officer and/or manager of the Defendant High Tech.



                                                 3
Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 4 of 9 PageID: 4



16. Upon information and belief, at all times relevant to this Complaint, individual Defendant

   Cernuto has had power over personnel decisions at the Defendant High Tech’s business.

17. Defendant Cernuto was regularly present at High Tech, and managed the day to day

   operations, controlled the employees, pay practices and had the power to change same, as

   well as the power to hire and fire employees, set their wages, and otherwise control the terms

   of their employment.

18. Upon information and belief, at all times relevant to this Complaint, the Defendants’ annual

   gross volume of sales made or business done was not less than $500,000.00.

19. At all times relevant to this Complaint, the Defendants were and are employers engaged in

   commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

                      CLASS AND COLLECTIVE ALLEGATIONS

20. This action is properly maintainable as a collective action pursuant to the Fair Labor

   Standards Act, 29 U.S.C. § 216(b) and as a class action pursuant to Rule 23.

21. This action is brought on behalf of Named Plaintiff and a putative collective consisting

   of similarly situated employees who performed work for Defendants.

22. The Named Plaintiff and potential plaintiffs who elect to opt-in as part of the collective

   action are all victims of the Defendants’ common policy and/or plan to violate the FLSA

   and NJWHL by failing to provide overtime wages, at the rate of one and one half times the

   regular rate of pay, for all time worked in excess of 40 hours in any given week pursuant to

   29 U.S.C. § 207.

23. The putative class is so numerous that joinder of all members is impracticable. The size of

   the putative class is believed to be in excess of 100 employees. In addition, the names of all

   potential members of the putative class are not known.


                                             4
Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 5 of 9 PageID: 5



24. The claims of the Named Plaintiff are typical of the claims of the putative class. The

   Named Plaintiff and putative class members were all subject to Defendants’ policies and

   willful practices of failing to pay employees all earned overtime wages. The Named Plaintiff

   and putative class members thus have sustained similar injuries as a result of Defendants’

   actions.

25. Upon information and belief, Defendants uniformly apply the same employment policies,

   practices, and procedures to all employees who work for Defendants.

26. The Named Plaintiff and his counsel will fairly and adequately protect the interests of the

   putative class. The Named Plaintiff has retained counsel experienced in complex wage and

   hour class and collective action litigation.

27. A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy. The individual Named Plaintiff and putative class lack

   the financial resources to adequately prosecute separate lawsuits against Defendants.

   Furthermore, the damages for each individual are small compared to the expense and

   burden of individual prosecution of this litigation.

28. This action is properly maintainable as a collective action pursuant to § 216(b) of the Act.

29. Plaintiffs’ claims under the NJWHL are properly maintainable as a class action under Rule

   23 of the Federal Rules of Civil Procedure.

30. A class action under Rule 23 and a collective action under § 216(b) also prevent unduly

   duplicative litigation resulting from inconsistent judgments pertaining to the Defendants’

   policies.

                                                  FACTS

31. Based upon the information preliminarily available, and subject to discovery, beginning


                                              5
Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 6 of 9 PageID: 6



    in approximately March or April, 2018, and continuing through mid-May, 2020, Defendants

    employed the Named Plaintiff and members of the putative class to perform tasks in

    furtherance of their landscape and construction business.

32. Based upon the information preliminarily available, and subject to discovery,

    Defendants did not properly compensate Named Plaintiff and similarly situated employees,

    for overtime hours worked in a work week.

33. Named Plaintiff Arias was paid Twenty Dollars ($20.00) for all hours worked each

    workweek.

34. Plaintiff was not paid at an overtime rate of one-and-one half times his regular rate for the

    hours that he worked in excess of forty (40) in a workweek.

35. Named Plaintiff Arias routinely worked six (6) days per week.

36. Named Plaintiff routinely worked between fifty (50) and sixty-six (66) hours per week.

37. Named Plaintiff rarely, if ever, worked less than forty (40) hours in a workweek.

38. Plaintiff’s manager allegedly signed employees in and out when they arrived and left work

    respectively.

 39. Upon information and belief, employees similarly situated to Plaintiff were

    also not compensated at an overtime rate for hours that they worked over forty (40) in a

    workweek, regardless of the number of hours that they worked each and every workweek.


40. Defendants have engaged in a widespread pattern, policy, and practice of violating the FLSA

    and NJWHL, as described in this Complaint.


41. At all times material hereto, Named Plaintiff and all similarly situated employees were

    performing their duties for the benefit of and on behalf of Defendants.



                                              6
Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 7 of 9 PageID: 7



42. At all times pertinent to this complaint, Defendants failed to comply with Title 29 U.S.C. §§

   201-209, as well as applicable provisions of the NJWHL, in that Named Plaintiff and those

   similarly situated employees performed services and labor for Defendants for which

   Defendants made no provision to pay Named Plaintiff and other similarly situated

   employees compensation to which they were lawfully entitled for all of the hours worked in

   excess of forty(40) within a work week.


43. On or about April 10, 2020, named Plaintiff became ill with covid-19, also known as the

   coronavirus.


44. Plaintiff was unable to work from April 10, 2020, through May 11, 2020 and, upon his return

   to work on that date, Defendants terminated him.

                                 COUNT I
                   RECOVERY OF OVERTIME COMPENSATION
                          PURSUANT TO THE FLSA

45. Named Plaintiff re-alleges, and incorporates here by reference, all allegations contained

   above.


46. Named Plaintiff is entitled to compensation for each of his overtime hours worked each work

   week.


47. All similarly situated employees of the Defendants are also owed their overtime rate for each

   and every overtime hour they worked and were not properly paid.


48. Defendants knowingly and willfully failed to pay Named Plaintiff and other similarly situated

   employees at time and one half of their regular rate of pay for their overtime hours worked.


49. By reason of the said intentional, willful, and unlawful acts of Defendants, Named Plaintiff




                                              7
    Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 8 of 9 PageID: 8



         and those similarly situated employees have suffered damages plus incurring costs and

         reasonable attorneys’ fees.


     50. Because Defendants’ violations of the FLSA have been willful, a three-year statute of

         limitations applies, pursuant to 29 U.S.C. § 255.


     51. As a result of Defendants’ willful violations of the Act, Named Plaintiff and those similarly

         situated employees are entitled to liquidated damages.

                                      COUNT II
                         RECOVERY OF OVERTIME COMPENSATION
                               PURSUANT TO THE NJWHL

     52. Named Plaintiff re-alleges, and incorporates here by reference, all allegations contained in the

         Paragraphs above.


     53. Defendants’ aforementioned conduct is in violation of the NJWHL.


     54. In violation of New Jersey Statutes §§ 34:11-56a4 et seq., the Defendants willfully failed to

         pay the Named Plaintiff and other members of the putative class their statutorily

         required overtime compensation for the time they worked in excess of forty (40) hours a

         week for the Defendants.


     55. As a direct and proximate cause of Defendants’ actions, Named Plaintiff and those similarly

         situated employees suffered damages, including but not limited to past lost earnings.

                                                JURY TRIAL

     56. Named Plaintiff and similarly situated employees demand a jury trial.


       WHEREFORE, Named Plaintiff, individually and on behalf of all other similarly situated

persons, seek the following relief:




                                                   8
    Case 3:20-cv-07046-FLW-ZNQ Document 1 Filed 06/10/20 Page 9 of 9 PageID: 9



       (1) on their first cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages as permitted under the FLSA in the amount equal to the amount of unpaid

wages, interest, attorneys’ fees and costs;

       (2) on their second cause of action, in an amount to be determined at trial, plus interest,

attorneys’ fees and costs; and

       (3) Such other injunctive and equitable relief as this Court shall deem just and proper.

       Dated: June 10, 2020                   Respectfully submitted,

                                               /s/ Andrew I. Glenn
                                              Andrew I. Glenn
                                              Email: Aglenn@JaffeGlenn.com
                                              Jodi J. Jaffe, Esquire
                                              E-mail: jjaffe@JaffeGlenn.com
                                              JAFFE GLENN LAW GROUP, P.A.
                                              33 State Road, A-1
                                              Princeton, New Jersey 08540
                                              Telephone: (201) 687-9977
                                              Facsimile: (201) 595-0308
                                              Attorneys for Named Plaintiff and the Putative
                                              Class




                                                   9
